ORDER

Lashon Patterson appeals his sentence of imprisonment entered upon his guilty plea to one count of conspiracy to distribute cocaine in violation of 21 U.S.C. § 841. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
For sentencing purposes, Patterson’s base offense level started at 36 in fight of the amount of cocaine involved. The district court allowed for a three-point acceptance of responsibility reduction and granted the government’s USSG § 5K1.1 motion for an additional four-point departure. In addition to that four-level departure, the district court departed one more level “out of fairness.” Patterson’s resulting calculation resulted in a guideline range of 87-108 months of imprisonment (criminal history category II, total offense level 28). The district court sentenced Patterson to eighty-seven months of imprisonment and five years of supervised release. This court allowed trial counsel to withdraw and appointed new counsel to represent Patterson.
On appeal, Patterson’s counsel moves to withdraw and files a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Patterson has not responded to his counsel’s motion to withdraw, despite being informed of his opportunity to do so. Concluding that no grounds for appeal can be sustained, counsel submits the following issue for review: whether the district *881court made a calculation mistake in determining Patterson’s base offense level. Upon review, we conclude that this issue is without merit.
Patterson contends that the district court agreed with his argument that he should be entitled to a four-point reduction from a base offense level of 36 to a base offense level of 32, but that the district court simply made a calculation mistake in determining the revised base offense level. The record belies Patterson’s contention. The record is devoid of any indication that the district court agreed with a four-point reduction in Patterson’s base offense level. At best, the district court expressed some concern about the fairness of Patterson’s sentence before hearing the government’s argument and expressly overruling Patterson’s objection. The district court did not make a calculation error in determining Patterson’s offense level.
Finally, we have reviewed the record and conclude that no other nonfrivolous issue exists. Accordingly, we grant counsel’s motion to withdraw and affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.